Dyax Corp. has requested that portions of this document be accorded confidential
treatment pursuant to Rule 24b-2 promulgated under the Securities Exchange Act
of 1934, as amended. Confidential materials omitted and filed separately with
the Securities and Exchange Commission.  Asterisks [*****] denote such omission.
 
CONFIDENTIAL DOCUMENT
Exhibit 10.3
 
DISTRIBUTION SERVICES AGREEMENT
(Wholesale Distribution)


This DISTRIBUTION SERVICES AGREEMENT ("Agreement"), dated as of November 19,
2009 (the "Effective Date"), is entered into by and between DYAX CORP., a
Delaware corporation with offices located at 300 Technology Square, Cambridge,
Massachusetts 02139 ("Dyax"), and ASD SPECIALTY HEALTHCARE INC., a California
corporation with its primary offices located at 3101 Gaylord Parkway, Frisco,
Texas 75034 ("ASD").


WHEREAS, Dyax has developed the Product (as defined below);


WHEREAS, in the United States, Dyax intends to secure the regulatory approvals
required in order to promote, market and sell the Product in the United States
as a treatment for patients suffering acute attacks associated with the disease
known as hereditary angioedema ("HAE");


WHEREAS, ASD is a distributor of therapeutic products and vaccines to health
system pharmacies and alternate-site practitioners throughout the United States;
and


WHEREAS, Dyax wishes to engage ASD to distribute the Product to Wholesale
Customers (as defined below) throughout the United States, and ASD wishes to
accept such engagement, all upon the terms and subject to the conditions set
forth in this Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


1.           Definitions.


As used in this Agreement, the following capitalized terms shall have the
following meanings:


1.1           
"Affiliate" shall mean any individual, corporation, partnership, association, or
business that directly or indirectly through intermediaries, controls, is
controlled by or is under common control with, a party. An ownership, voting or
similar interest (including any right or option to obtain such an interest)
representing more than 50% of the total interests then outstanding of the
pertinent entity shall constitute "control" for the purposes of this definition.



1.2           
"Applicable Laws" shall mean all applicable laws, rules, regulations in the
Territory, including guidelines and guidances promulgated by governmental
entities.



1.3           
"Consenting Facility" shall mean each health care facility designated by Dyax
that [*****].



1.4           
"FDA" shall mean the United States Food and Drug Administration or any successor
agency thereto.

 
 
 

--------------------------------------------------------------------------------

 
 
1.5           
"Field" shall mean all uses in the therapeutic treatment of HAE.



1.6           
"Patient" shall mean any person diagnosed with HAE.



1.7           
"Product" shall mean Dyax's proprietary plasma kallikrein inhibitor, known as
internally as DX-88 and generically as ecallantide, as more formally described
on Exhibit A.



1.8           
"REMS Program" shall mean the Risk Evaluation and Mitigation Program required to
be implemented under Section 505-1 of the Federal Food, Drug and Cosmetic Act in
connection with the regulatory approval of the Product by the FDA.



1.9           
"SOPs" shall have the meaning set forth in Section 8.3.



1.10         
"Term" shall have the meaning set forth in Section 13.1.



1.11         
"Territory" shall mean the 50 states of the United States of America, the
District of Columbia and Puerto Rico.



1.12         
"Wholesale Customers" shall mean hospital, institutional and other pharmacies
that purchase Product for their own account for later resale to Patients.  For
the purpose of this Agreement, "Wholesale Customer" shall also include
physicians who purchase Product on a "buy and bill" basis.  For the avoidance of
doubt, (a) all Wholesale Customers must be enrolled in the REMS Program at the
time of sale or distribution of Product thereto by ASD and (b) Wholesale
Customer shall not include specialty pharmacies, distributors, or other
wholesalers.

 
2.  
Engagement of ASD.



2.1           
Engagement.  Upon the terms and conditions set forth herein, Dyax hereby engages
ASD, on an exclusive basis during the Term (subject to Section 13.4), to offer
for sale, sell and distribute Product to Wholesale Customers in the Field in the
Territory.  ASD hereby accepts such engagement and shall offer for sale, sell
and distribute Product to Wholesale Customers in the Territory in a professional
and responsible manner and in accordance with the terms of this Agreement and
all Applicable Laws.



2.2           
Authorized Distributor.  In connection with ASD's engagement under Section 2.1
above, and solely for the limited purpose of compliance with the pedigree
requirements of the Prescription Drug Marketing Act and any similar state laws,
Dyax hereby designates ASD as an Authorized Distributor of Record ("ADR") of the
Product during the Term.



2.3           
Exclusivity; Agreement Not to Disadvantage Products.  The parties acknowledge
and agree that as a result of the exclusive nature of the ASD engagement,
subject to Section 13.4, during the Term:



(a)           
Dyax shall not engage any party other than ASD or its Affiliates to  distribute
Product to Wholesale Customers for the Field in the Territory; and

 
 
 

--------------------------------------------------------------------------------

 
 
(b)           
ASD shall not promote any Competing Product in a way that Disadvantages the
Product. For the purpose of the foregoing sentence, "Disadvantage" shall mean
any activities that (X) are intended to encourage, or could reasonably be
foreseen to encourage, the utilization of a Competing Product, such as
advertising the Product in a manner that suggests that a Competitive Product is
superior to the Product in terms of acquisition price, reimbursement rates, or
efficacy, or (Y) otherwise operate to the disadvantage of the Product.  For
purposes of clarification, announcing a Competing Product on ASD’s web site,
listing product changes for a Competing Product (such as indication additions or
packaging changes) on ASD’s web site, and providing answers for ASD customers
who contact ASD regarding a Competing Product (including responding to questions
including  (i) what products ASD stocks for a particular disease state, (ii)
what are the prices of such products, (iii)  what are the indications for such
products, and (iv) what are the differences among storage requirements, physical
state and administration of the products) are normal promotional activities of a
distributor that shall not be considered to Disadvantage the Product.



2.4           
Reserved Rights. Except as expressly provided in this Agreement, no right, title
or interest in or to Product or any patent, trade secret, trademark or any other
intellectual property right of Dyax or its Affiliates is granted, whether
express or implied, by Dyax to ASD.  In furtherance of the foregoing and not in
limitation thereof, nothing herein shall in any way limit Dyax's ability to (i)
offer for sale, sell or distribute Product to Wholesale Customers outside of the
Territory, (ii) offer for sale, sell or distribute Product to Wholesale
Customers in the Territory for uses outside of the Field or (iii) offer for
sale, sell or distribute Product to any person or entity other than a Wholesale
Customer, including specialty pharmacies, either directly or through a third
party, anywhere in the world. Except as expressly provided in this Agreement, no
right, title or interest in or to any patent, trade secret, trademark or any
other intellectual property right of ASD or its Affiliates is granted, whether
express or implied, by ASD to Dyax.  By way of clarification, all proprietary
systems, databases and web-based applications, and any standard operating
procedures, work rules, programming, software, routines, analytic tools,
embedded logic or table structures associated therewith, that have been
developed, maintained, utilized and improved by ASD (or its Affiliates) in
connection with this Agreement are and will remain the property of ASD (or its
Affiliates).



2.5           
Service Level Commitments.  The parties to this Agreement desire to define a
mutually beneficial relationship between Dyax and ASD in order to achieve Dyax's
goals of high patient level product availability, high levels of consumer and
pharmacy confidence in the integrity and quality of the Product, and achievement
of a collaborative, transparent, and cost-effective distribution system.  In
order to achieve the stated goals, ASD agrees to offer for sale, sell and
distribute the Product hereunder in accordance with the key performance
indicators / service level commitments attached hereto as Exhibit B and
incorporated herein by this reference.

 
 
 

--------------------------------------------------------------------------------

 
 
3.  
Purchase and Sale of Product.



3.1           
Purchase of Product.  ASD shall (i) purchase Product only from Dyax and no other
supplier, (ii) distribute Product that it has purchased from Dyax, and (iii)
offer for sale, sell and distribute Product only to Wholesale Customers for the
Field in the Territory.   ASD shall fill orders for Product only with Product
and shall not substitute other products.



3.2           Purchase Price; Payment Terms.


(a)           
The price payable by ASD to Dyax for all Product purchased by ASD hereunder (the
"Purchase Price") shall be [*****].



(b)           
Dyax promptly shall invoice ASD for the Purchase Price for all Product purchased
hereunder.  All Dyax invoices for Product shall be due and payable by ASD within
[*****] after receipt by ASD provided, however, [*****].  On all undisputed
balances exceeding [*****] from invoice receipt, ASD shall pay interest equal to
the lesser of (i) [*****] per month and (ii) the maximum allowed by law.



3.3           Product Pricing.


 
(a)
With the exception of sales to certain government Wholesale Customers, ASD shall
have sole discretion to establish the prices and terms on which ASD sells
Product to Wholesale Customers, provided however, that ASD shall not charge
Wholesale Customers more than [*****], excluding reasonable upcharges associated
with the consignment of Product with such Wholesale Customer and charges for
payment by credit card, shipping, sales tax and other transaction based taxes.



 
(b)
Sales to Government Wholesale Customers.  ASD shall make Product available for
purchase by 340B covered entities and government entities entitled to purchase
off the Federal Supply Schedule ("FSS") at prices below WAC.  Dyax shall
communicate these discounted prices to ASD quarterly, and shall accept
chargeback requests from ASD in accordance with the procedures set forth in
Exhibit C.  ASD shall use commercially reasonable efforts to ensure that
Wholesale Customers claiming the right to purchase at 340B or FSS prices are
eligible to do so prior to making the discounted sale.  If periods of shortage
occur, ASD shall not disproportionately disadvantage either 340B covered
entities nor government organizations entitled to purchase off the FSS in order
management.



 
3.4
Chargeback and Deduction Policies.  ASD shall abide by Dyax's policies regarding
chargebacks ("Chargeback and Deduction Policies") attached hereto as Exhibit C
and incorporated by reference herein.  Such policies may be altered from time to
time by Dyax upon written notice to ASD, provided that if any such change is not
acceptable, ASD may terminate this Agreement on [*****] written notice to Dyax.

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.5
Compliance with Safe Harbor.  To the extent the safe harbors under 42 C.F.R. §
1001.952 are applicable to payments made under this Agreement, the parties agree
to comply with the safe harbors with regard to such payments.



4.  
Delivery of Product to ASD.



4.1           
Product Orders.  ASD shall submit all Product orders electronically in the
industry standard format in accordance with such procedures as may be mutually
agreed upon by the parties.  Unless otherwise agreed between the parties, all
Product orders shall be submitted in quantities of 20 units (or multiples of 20
units).



4.2           
Delivery Times.  Dyax shall make commercially reasonable efforts to ship all ASD
orders completely and to have Product from such orders shipped to ASD within a
mutually agreeable schedule of up to five (5) business days of order
placement.  ASD acknowledges and agrees that Dyax may not be able to fill all
orders completely or within a specified time due to shortages or other causes
and such inability shall not constitute a breach of this Agreement.



4.3           
Product Dating.  Dyax shall ship Product to ASD with at least [*****] shelf life
remaining, unless otherwise agreed in writing by ASD.  [*****]



4.4           
Product Delivery; Risk of Loss. Dyax shall deliver all Product Free On Board to
ASD's facility in the Territory designated in the applicable order.  For
purposes of this Section, the term "Free On Board" means that Dyax shall bear
(i) all costs associated with shipping Product to the ASD designated facility,
and (ii) all risk of loss for Product until its delivery to the designated ASD
facility.  Title to, and risk of loss of, all Product shall pass to ASD on
delivery.



4.5           
Inspection of Product.  ASD shall examine the Product upon delivery at ASD's
designated facility and shall notify Dyax in writing within one (1) business day
of any problems relating to the quantity of Product delivered or any defect in
any of the Product that is reasonably discoverable upon visual inspection of the
Product without unpacking of pallets.



4.6           
No Alteration. ASD shall not alter the Product in any way, including the
packaging thereof, without Dyax's written consent (except to remove the Product
from the shipping containers) and shall not alter the Product labeling.



4.7           
Storage Conditions.  ASD will maintain Product stored at, and shipped from, its
facilities under (i) the Product storage, shipment and handling requirements set
forth in the FDA approved labeling and (ii) any additional requirements mutually
agreed upon between ASD and Dyax.  ASD shall notify Dyax within one (1) business
day of any known deviation from such requirements so that Dyax can determine
whether any further action must be taken with respect to such Product.  Failure
of ASD to notify Dyax promptly of such known deviation shall constitute a breach
of this Agreement by ASD.



5.  
Product Inventories.

 
 
 

--------------------------------------------------------------------------------

 
 
5.1           
Inventory Levels.   During the Term, unless otherwise agreed to by Dyax in
writing and subject to Section 5.2, ASD shall maintain at all times a Warehouse
Inventory of Product in an amount equal to not less than [*****] nor more than
[*****] of ASD's Expected Sales (as defined herein) to Wholesale Customers. 
[*****]



5.2           
Supply Shortages.  ASD shall have no obligation to maintain the minimum
inventory levels described in Section 5.1 if Product is unavailable from Dyax.



5.3           
Consignment Arrangements.  Subject to the additional terms set forth in Exhibit
D, ASD shall install Product in each Consenting Facility designated by Dyax that
has an existing Cubixx® refrigerated cabinet.  Furthermore, upon payment by Dyax
of the applicable fee specified in Exhibit D, ASD shall install in each
Consenting Facility designated by Dyax a Cubixx refrigerated cabinet (a "Dyax
Consignment Unit").  As between Dyax and ASD, ASD shall be solely responsible
for the maintenance of all Cubixx refrigerated cabinets and Dyax Consignment
Units.  ASD shall use commercially reasonable efforts to ensure that no product
other than Product is kept or stored in any Dyax Consignment Unit.  Furthermore,
ASD shall use commercially reasonable efforts to ensure that each Consignment
Unit and Cubixx refrigerated cabinet is stocked at all times with reasonably
sufficient amounts of Product to satisfy demand for product in the applicable
Consenting Facility.  ASD shall reasonably assist Dyax to obtain the consent of
each health care facility designated by Dyax to the installation of a Dyax
Consignment Unit or Cubixx refrigerated cabinet.



6.  
Product Returns.



Dyax (or its third party logistics provider acting on behalf of Dyax) shall
accept and process returns of Product purchased by ASD hereunder in accordance
with Dyax's Product Returns Policy, as it may be amended from time to time by
Dyax.  A copy of the Product Returns Policy in effect as of the Effective Date
is attached to this Agreement as Exhibit E.


7.  
Suspension, Recalls and Government Notices.



7.1           
Suspension.  Upon written notification by Dyax to suspend distribution of
Product, ASD immediately shall suspend its distribution of Product.  If the
suspension continues for more than [*****], Dyax will repurchase the Product in
saleable condition held in inventory by ASD at the price paid for such Product
by ASD.  All repurchased Product shall be returned to Dyax at Dyax's expense.



7.2           
Recalls.



(a)           
Recalls Procedures.  Dyax shall promptly notify ASD of any recalls or market
withdrawals initiated by Dyax or required by the FDA or any other governmental
agency.  ASD shall notify Dyax immediately of any event or circumstance that ASD
reasonably believes may necessitate a recall or market withdrawal.  Upon receipt
of notice of a recall or market withdrawal from Dyax, ASD shall administer such
recall or market withdrawal under the direction of Dyax, including promptly
notifying the affected Wholesale Customers of ASD in accordance with Dyax's
instructions.  Dyax shall provide ASD with a form letter to be used in
connection with notice of any recall or market withdrawal, and shall, to the
extent practicable, provide ASD the opportunity to review and comment on such
letter.  Dyax shall be responsible for the mailing, shipping, and reasonable
administrative expenses incurred by ASD in connection with the recall or market
withdrawal, plus a reasonable service fee as mutually agreed upon in advance by
the parties as well as the cost of replacement Product for ASD's Wholesale
Customers, except to the extent that such recall or market withdrawal arises or
results from (i) the negligence or intentional misconduct of ASD or any of its
permitted agents or employees or (ii) the breach by ASD of this Agreement, in
which event ASD shall bear and be responsible for such costs as well as the
reasonable, documented, out-of-pocket  expenses of Dyax incurred in connection
with such recall or market withdrawal.

 
 
 

--------------------------------------------------------------------------------

 

 
(b)           
Investigations; Cooperation.  ASD shall fully cooperate with Dyax in
investigating any Product failure that resulted in the need for a recall or
market withdrawal and any reasonable, documented, out-of-pocket cost involved
with such investigation shall be reimbursed by Dyax, except to the extent that
such recall or market withdrawal arises or results from (i) the negligence or
intentional misconduct of ASD or any of its permitted agents or employees or
(ii) the breach by ASD of this Agreement, in which event ASD shall bear and be
responsible for such costs as well as the reasonable, documented, out-of-pocket
expenses of Dyax incurred in connection with such investigation.



7.3           
Government Notices.  Each party shall provide the other with a copy of any
correspondence or notices it receives from the FDA, or other governmental entity
specifically relating to the Product or activities conducted under this
Agreement, no later than one (1) business day following such receipt.  Each
party shall also provide the other with concurrent copies of any responses to
any such correspondence or notices (e.g., a response to an FDA 483 notice,
warning letter, or untitled regulatory letter); provided that Dyax shall review
and approve all such responses by ASD to the extent related to the Product and
to the extent reasonably feasible.  Where reasonably possible, ASD shall give
prior notice to Dyax of any scheduled FDA or other governmental inspection of
ASD's facilities specifically relating to the Product, and, if reasonably
possible, will afford Dyax the opportunity to be present at such inspection.



8.  
Additional  ASD Obligations and Services.



8.1           
REMS Program.  ASD shall distribute Product and otherwise conduct all activities
under this Agreement in accordance with the REMS Program and any additional
policies Dyax implements and provides in writing to ASD.



8.2           
Adverse Event Reporting. In the event that an adverse experience, as that term
is defined at 21 C.F.R. § 600.80 (as such provision may be amended from time to
time), with regard to the Product is reported to ASD, ASD shall ensure that all
applicable safety and other relevant information relating to the Product that is
obtained during the course of any interaction with patients, healthcare
providers, or other individual, is communicated and maintained in accordance
with Applicable Laws.  ASD shall notify Dyax of any adverse drug experiences
with regard to the Product within three (3) business days after its first
receipt; provided however, that any information relating to a serious adverse
experience (SAE), as that term is defined at 21 C.F.R. § 600.80 (as such
provision may be amended from time to time), shall be provided to Dyax within
one (1) business day after its first receipt.  ASD shall also make all
reasonable efforts to assist Dyax with any follow-up investigation necessary to
comply with Applicable Laws with respect the reporting of adverse drug
experiences relating to the Product; provided, that ASD will not be responsible
for reporting of any adverse events to the FDA.  Dyax and ASD will ensure that
appropriate SOPs (as defined in Section 8.3) regarding adverse experiences are
established and/or maintained and regularly reviewed to ensure compliance in
accordance with the terms of this Agreement and Applicable Laws.  Dyax and ASD
will ensure that all staff involved in these activities is appropriately trained
and records of such training are maintained.

 
 
 

--------------------------------------------------------------------------------

 
 
8.3           
Standard Operating Procedures.  ASD shall conduct all activities under this
Agreement in accordance with all Standard Operating Procedures ("SOPs")
applicable to such activities, as established and approved in writing by the
parties from time to time.    Any material changes to such SOPs or any new SOPs,
to the extent that they specifically relate exclusively to Dyax or the Product
(and not the general processes of ASD or products of other ASD clients), shall
be subject to the prior written consent of Dyax.  Notwithstanding anything to
the contrary contained in this Agreement or elsewhere, during the Term of this
Agreement, Dyax shall be permitted, upon its reasonable request, to review all
SOPs at ASD’s facility.  Except for SOPs that are specific and exclusive to Dyax
Product ("Dyax SOPs"), the SOPs are confidential and proprietary to ASD and
shall not be disclosed by Dyax to any third party.  The parties acknowledge and
agree that the Dyax SOPs are the property of Dyax and, upon termination or
expiration of this Agreement, ASD will deliver such SOPs to Dyax.  Upon
termination of this Agreement, any of ASD’s internal standard operating
procedures (excluding Dyax SOPs) in Dyax’s possession will be returned to ASD or
(at ASD’s election) destroyed by Dyax, with Dyax providing ASD with a written
certification of destruction.



8.4           
No Subcontracting or Subdistribution. All obligations and services to be
performed by ASD under this Agreement shall be solely performed by ASD and ASD
shall not outsource or subcontract any of its obligations hereunder without
Dyax's prior written consent, except to an affiliate of ASD.



8.5           
Applicable Laws and Regulations.  ASD shall conduct all activities under this
Agreement in compliance with all Applicable Laws, including federal and state
wholesale and pedigree laws, laws relating to the promotion of prescription
medicines including the prohibition of off-label promotion, federal and state
laws protecting the privacy of patient medical information (including HIPAA if
applicable), federal and state anti-kickback laws and regulations, laws relating
to the disposal of pharmaceutical products and hazardous wastes, and all
applicable professional and industry standards and good business practices.  If
Dyax reasonably determines that ASD has conducted activities under this
Agreement in a manner that could potentially compromise public health or safety,
then Dyax may terminate this Agreement immediately, and whether or not Dyax
terminates this Agreement, may pursue all other legal remedies available to it.



ASD shall provide Dyax a copy of its state and local registrations and provide
copies of new registrations to Dyax prior to expirations. ASD promptly shall
report to Dyax any written notice it receives in connection with an
administrative, civil, criminal or other actions by local, state or federal
authorities against ASD and its employees regarding alleged violations of
Applicable Laws that relate to the services under this Agreement or to the
Product.  ASD shall comply with the guidelines for distributing to
Disproportionate Share Hospitals, as defined in the Veteran's Health Care Act of
1992 (also known as Public Law 102-585), Section 602.
 
 
 

--------------------------------------------------------------------------------

 
 
8.6           
Product Promotion. ASD will not provide any information regarding the safety,
effectiveness, or use of Product to Wholesale Customers or other persons or
entities except as approved in advance in writing by Dyax.  ASD may provide
information on its own distribution services to its Wholesale Customers in
accordance with ASD standard business practices, including informing its
Wholesale Customers of pricing available for the Product and other products
distributed by ASD.  ASD warrants that any information it provides to its
Wholesale Customers regarding Product or its services will be truthful and
non-misleading and will comply with all Applicable Laws.



8.7           
Discounts.  To the extent required by Applicable Laws, including 42 U.S.C. §§
1320a-7b(b) and in conformance with the standards set forth in 42 C.F.R. §
1001.952(h) for safe harbor protection, ASD shall advise and inform each of its
Wholesale Customers to fully report, as required by law or contract, any
discounts, rebates, or reductions in prices on Product and provide the discount
information supplied by ASD to the Department of Health and Human Services or a
state agency upon request, consistent with the requirements of 42 U.S.C. §
1320a-7b(b) and 42 C.F.R. § 1001.952(h).



8.8           
Diversion.  ASD shall notify Dyax in writing promptly within one (1) business
day of learning of information to suggest that any person or entity is diverting
or attempting to divert Product.  For the purposes of this Section 8.8,
"diverting" means the unauthorized sale, distribution, purchase, receipt, or
handling of Product.  Dyax may immediately terminate this Agreement upon written
notice if ASD has purchased Product from sources other than Dyax.

 
9.  
Reports and Records.



9.1           
EDI Reports.  ASD shall prepare and deliver to Dyax the following reports
utilizing (i) the reporting and parameters recognized by the American National
Standards Institute ("ANSI"), (ii) the Electronic Data Interchange ("EDI")
guidelines established by the Healthcare Distribution Management Association
("HDMA"), and (iii) any required specifications from Dyax, which may change from
time to time with reasonable notice to ASD:



(a)           
EDI 844.  The HDMA Product Transfer Account Adjustment ("EDI 844") shall be
submitted to Dyax in accordance with Chargeback and Deduction Policies listed in
Exhibit C;



(b)          
EDI 850.  The HDMA Product Purchase Order ("EDI 850") shall be submitted to Dyax
in accordance with such procedures as may be mutually agreed upon by the
parties;



(c)           
EDI 852.  Inventory Level and Status Report ("EDI 852") shall be submitted to
Dyax on a daily basis.  ASD shall provide Dyax the EDI 852 information in a
readable format such as MS Excel;

 
 
 

--------------------------------------------------------------------------------

 
 
(d)           
EDI 867.  The HDMA Product Transfer and Resale Report ("EDI 867") shall be
submitted to Dyax on a weekly basis, by no later than 11:59 p.m. on Monday for
the previous business week.  ASD shall provide Dyax the EDI 867 information in a
readable format such as MS Excel; and



(e)           
Other Data Reports. Additional HDMA reports submitted and/or received, as
applicable, shall include but are not limited to the following:  Invoices ("EDI
810"), Electronic Funds Transfer ("EDI 820"), Electronic Chargeback ("EDI 844"),
Price Authorizations ("EDI 845") Chargeback Reconciliations ("EDI 849"),
Purchase Order Acknowledgements ("EDI 855"), Advance Shipment Notices ("EDI
856"), Return Merchandise Authorizations ("EDI 180") and the Debit/Adjustment
Memo ("EDI 812").  The foregoing Data Reports shall be provided to Dyax on a
weekly basis.



In the event that critical internal support systems and electronic communication
links, including EDI, are not available for three (3) consecutive business days,
the parties will cooperate to promptly implement substitute procedures to
document the information customarily sent by EDI and prevent interruptions to
each other's business.  ASD shall include sufficient data in the inventory and
sales reports so that Dyax can determine and evaluate the on-hand and on-order
inventory, purchases, returns and chargebacks made by government customers.


9.2           
Activity Reports.  In addition to any specific reports that ASD may be required
to deliver to Dyax under this Agreement, ASD shall provide to Dyax all
information and reports related to its activities with respect to the Product
that are reasonably requested by Dyax; provided that ASD shall be fully
reimbursed by Dyax for any additional expense incurred in connection with the
preparation and delivery of such information and/or reports.



9.3           
Ownership and Use of Data.  Subject to Applicable Laws, Dyax shall have the
following rights with respect to information and data relating to Product, the
sale of Product to Wholesale Customers and the use by Product of Patients
obtained, maintained, generated or furnished by ASD to Dyax in connection with
performing ASD’s obligations hereunder, including such data and information
contained in the reports delivered pursuant to Sections 9.1 and 9.2:



(a)           
With respect to all reports provided by ASD to Dyax under this Agreement
(including this Section 9), Dyax shall own and have the right to use all such
reports and all such information shall be deemed to be Dyax Confidential
Information; and



(b)          
ASD shall own all sales and distribution data generated through its performance
of this Agreement and grants Dyax a non-exclusive, perpetual right to use such
data for its internal purposes.



(c)           
With respect to all information and data not covered by Section 9.3(a) and (b),
Dyax shall have a right to use any and all information and data, for any purpose
as permitted by law or, to the extent such data contain PHI, as permitted by the
applicable patient’s written authorization.

 
 
 

--------------------------------------------------------------------------------

 
 
9.4           
Records.  ASD shall keep complete and accurate books and records pertaining to
ASD's activities under this Agreement.  Such books and records shall be retained
for at least [*****] after the expiration or termination of this Agreement or
for such longer period as may be required by Applicable Law.



9.5           
Audits.  Dyax, at its expense, from time to time may perform, or have an
independent third party auditor (subject to execution of a mutually agreeable
nondisclosure agreement) perform, audits of the records maintained pursuant to
Section 9.4 and may observe, or have an independent third party auditor observe,
the performance by ASD of its activities hereunder to verify the status of
Product and ensure compliance with the terms of this Agreement.  Dyax shall
provide ASD with at least ten (10) business days advance notice of such audits
or observations, and shall conduct any audit or observation during normal
business hours in a manner that does not interfere with ICS’s normal business
operations. ASD shall make available relevant records that do not contain
information pertaining to ASD’s other suppliers, customers or products and
permit such observations.  Dyax and ASD shall discuss the results of any such
audits or observations and ASD shall implement all corrective measures
reasonably requested by Dyax.  All audits shall be reasonable in time and scope.



10.  
Confidentiality.



10.1         
Confidential Information.  All confidential, non-public documents and other
information disclosed to a party by or on behalf of the other party pursuant to
this Agreement, which includes but is not limited to information concerning
prices, fees and proposals, operating and sales data, quantities purchased by
any customer, information about processes (including SOPs), systems, strategic
plans, business plans, financial information, customer information, information
concerning patients or physicians, methods, databases, technology (including
software and all source code), and any other information or materials prepared
or derived from such information (collectively, "Confidential Information"),
shall, subject to Sections 10.2 and 10.3, be held by the receiving party in
strict confidence and not disclosed either directly or indirectly to any third
party (other than affiliates, advisors and consultants who have a need to know
such information and who are subject to obligations of confidentiality at least
as onerous as those set forth herein) and shall only be used for purposes of
fulfilling the receiving party's obligations, or exercising its rights, under
this Agreement.   Notwithstanding the foregoing, all data and information owned
by Dyax pursuant to Section 9.3 shall be the Confidential Information of Dyax
and not ASD, and regardless of the party that discloses such Confidential
Information hereunder, Dyax shall be deemed the disclosing party, and ASD shall
be deemed the receiving party, with respect to such Confidential
Information.  The terms and conditions of this Agreement and any amendments or
addenda thereto shall be deemed the Confidential Information of each party.



10.2         
Exclusions from Confidentiality.  Notwithstanding anything to the contrary in
this Agreement, the receiving party shall have no liability to the disclosing
party for the use or disclosure of any Confidential Information that the
receiving party can establish by written documentation to:



(a)           
have been publicly known prior to disclosure by the disclosing party of such
information to the receiving party;

 
 
 

--------------------------------------------------------------------------------

 
 
(b)           
have become publicly known without fault on the part of the receiving party,
subsequent to disclosure to the receiving party;



(c)           
have been received by the receiving party at any time from a source, other than
the disclosing party, lawfully having possession of and the right to disclose
such information;



(d)           
have been otherwise known by the receiving party prior to disclosure by the
disclosing party to the receiving party of such information; or



(e)           
have been independently developed by the receiving party without use of
information disclosed by the Disclosing Party.



10.3         
Required Disclosure.  A party receiving Confidential Information may disclose
such Confidential Information if required to do so by a court (or other
governmental agency or stock exchange of competent jurisdiction), any
governmental body or as required under any Applicable Laws; provided that (i)
the party required to disclose such Confidential Information provides prompt
notice of such pending disclosure to the disclosing party so that the disclosing
party can seek a protective order or to prevent such disclosure, and (ii) the
party required to disclose such Confidential Information shall exercise
reasonable efforts to ensure that the information is accorded confidential
treatment by the court or other governmental agency or stock exchange.



10.4         
Survival of Confidentiality Obligations.  The provisions of this Section 10
shall survive for a period of [*****] following the expiration or termination of
this Agreement.



10.5         
Injunctive Relief.  Each party acknowledges that the failure by the Receiving
Party to comply with any of the provisions of this Section 10 will result in
irreparable injury and continuing damage to the disclosing party for which there
will be no adequate remedy at law and that, in the event of a failure of the
receiving party so to comply, the disclosing party shall be entitled to such
preliminary and permanent injunctive relief as may be necessary to ensure
compliance with all the provisions of this Section 10 without having to prove
actual damages or to post a bond.



11.  
Additional Representations, Warranties and Covenants.



11.1         
Authorization.  Each party represents and warrants to the other party that it
has the legal right and power to enter into this Agreement, to extend the rights
and licenses granted to the other in this Agreement, and to fully perform its
obligations hereunder, and that the performance of such obligations will not
conflict with its charter documents or any agreements, contracts, or other
arrangements to which it is a party. Furthermore, no approvals, consents, orders
or authorizations of or designation, registration, declaration or filing with
any governmental authority (within the Field in the Territory) is required for
either party's performance of its obligations under this Agreement, other than
any approvals that have been obtained already or will be obtained in the
ordinary course of the performance of such obligations.



11.2         
No Other Agreements.  Each party represents and warrants to the other that this
Agreement is not dependent on, and does not operate in conjunction with (either
explicitly or implicitly), any other arrangement between Dyax and ASD.

 
 
 

--------------------------------------------------------------------------------

 
 
11.3         
Dyax Representations and Warranties. Dyax hereby represents and warrants to ASD
that, at the time of delivery of Product by Dyax to ASD hereunder: (a) such
Product shall not in any material respect be adulterated, misbranded or
otherwise prohibited within the meaning of the Federal Food, Drug and Cosmetic
Act, 21 U.S.C. §§ 301 et. seq., as amended and in effect at the time of delivery
(the "Act"), or within the meaning of any applicable state or local law; (b)
such Product will be merchandise that may be introduced and delivered into
interstate commerce under the provisions of Section 301 of the Act or Section
351 of the Public Health Service Act; (c) Dyax (or as applicable its designated
third-party logistics provider) has and will maintain, in full force and effect,
all licenses and permits required under Applicable Laws for Dyax to sell and
distribute such Product under this Agreement; (d) such Product will be the
subject of a duly approved Biologics License Application and may be legally
transported or sold under Applicable Laws; (e) such Product will have been
approved by each applicable governmental authority for commercial sale and
shipment of such Product within the Territory; and (f) Dyax either (i) owns or
holds the duly approved Biologics License Application, as such term is used in
the Public Health Service Act, Title 21, United States Code, as amended for such
Product, or (ii) is otherwise considered the "manufacturer" of such Product
within the meaning of any applicable federal, state or local law relating to
pedigrees.



11.4         
Product Pricing.  ASD represents and warrants that:



(a)           
it will refrain from doing anything that would impede Dyax from meeting any
reporting obligations with respect to Product pricing that Dyax may have under
Applicable Laws;



(b)           
ASD will properly report the Product sales price to the customer on the invoices
or statements submitted by ASD to Dyax; and



(c)           
no discount provided or other payment made pursuant to this Agreement is
intended in any way as a discount related to a drug formulary and has not been
negotiated or discussed between the parties in connection with any drug
formulary.



To the extent required under Applicable Laws, ASD will report the discounts to
appropriate Federal health care programs, and in any event, will promptly
disclose such discounts if requested by a government agency.


11.5         
Federal Programs. ASD represents, warrants and covenants to Dyax that (a)
neither ASD nor any of its Affiliates that perform activities under this
Agreement has been debarred or is subject to debarment pursuant to Section 306
of the Act or listed on either Excluded List (as defined herein), and (b)
neither ASD nor any of its Affiliates that perform activities under this
Agreement will  knowingly (after reasonable investigation) use in any capacity,
in connection with the services to be performed under this Agreement, any person
who has been debarred pursuant to Section 306 of the Act, or who is the subject
of a conviction described in such section, or listed on either Excluded
List.  ASD shall inform Dyax in writing immediately if it or any person who is
performing services hereunder is debarred or is the subject of a conviction
described in Section 306 of the Act or listed on either Excluded List, or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of ASD's knowledge, is threatened, relating to the
debarment or conviction Section 306 of the Act, or listing on either Excluded
List, of ASD or any person performing services hereunder.  "Excluded Lists"
means the Department of Health and Human Service's List of Excluded
Individuals/Entities and the General Services Administration's Lists of Parties
Excluded from Federal Procurement and Non-Procurement Programs.

 
 
 

--------------------------------------------------------------------------------

 
 
11.6         
Prescriber Identifiable Laws.  Dyax warrants that it will not use or disclose
any information provided by ASD in a manner inconsistent with any Applicable
Laws, including any laws relating to the identity of any prescriber.  ASD
warrants that it will not disclose any information to Dyax in contravention of
any Applicable Laws, including any laws relating to the identity of any
prescriber.



11.7         
ASD/Licensure.  ASD represents and warrants that it now has and shall maintain
in full force during the Term all applicable federal and state wholesaler and
other licenses or approvals required under Applicable Laws and regulations to
fulfill its obligations under this Agreement in each state in the Territory, the
District of Columbia and Puerto Rico.  ASD promptly shall notify Dyax of any
denials, revocations or suspension of license or registrations by any state or
federal agency or any other regulatory authority in the Territory, or any
written notice from a governmental body proposing such a denial, revocation or
suspension of a license or registration.  ASD shall promptly provide Dyax with
notice of any material communications with pharmacy and/or wholesaler licensing
boards which relate to potential problems with facilities, operations,
contractors or procedures used by ASD in distribution of the Product, including
notices of inquiries, investigations or inspections and resulting findings,
except that  in no event shall ASD be required to disclose information
concerning its other suppliers or customers or the products of such other
suppliers.



11.8         
No Other Warranties.  Except as expressly provided herein and in the Continuing
Guaranty, neither party hereto makes any representations or warranties to the
other party, express or implied, either in fact or by operation of law, by
statute or otherwise, and each party specifically disclaims any express or
implied representations and warranties of merchantability or fitness for a
particular purpose.



12.  
Liability, Indemnification and Insurance.



12.1         
Remedies.



(a)           
Generally.  Rights and remedies under this Agreement are cumulative and in
addition to any other available rights or remedies under any other agreement, at
law or in equity.



(b)           
Equitable Relief.  If either party violates or threatens to violate any
provision of this Agreement, the other party may suffer irreparable harm and its
remedies at law may be inadequate.  Accordingly, the other party may seek
equitable relief.

 
 
 

--------------------------------------------------------------------------------

 
 
12.2         
Indemnification.



(a)           
Indemnification by ASD.  ASD shall indemnify, defend, and hold harmless Dyax and
its Affiliates and its and their respective directors, officers, employees,
representatives and agents and their respective successors, heirs and assigns
(the "Dyax Indemnitees") against any liability, damage, loss, penalty, fine or
expense (including reasonable attorneys fees and expenses of litigation)
(collectively, "Losses") incurred by or imposed upon the Dyax Indemnitees or any
of them in connection with any claims, suits, demands, investigations,
enforcement actions, or judgments, in each case initiated by a third party
(including any governmental or regulatory agency) (collectively, "Third Party
Claims") which arise out of: (a) the gross negligence or willful misconduct of
ASD in connection with this Agreement; or (b) the breach of this Agreement by
ASD, in each case except for those Losses for which Dyax has an obligation to
indemnify ASD pursuant to Section 12.2(b), as to which Losses each party shall
indemnify the other to the extent of its respective liability for such Losses.



(b)           
Indemnification by Dyax.  Dyax shall indemnify, defend, and hold harmless ASD
and its Affiliates and its and their respective directors, officers, employees,
representatives and agents and their respective successors, heirs and assigns
(the "ASD Indemnitees") against any Losses incurred by or imposed upon ASD
Indemnitees or any of them in connection with any Third Party Claims which arise
out of: (a) the negligence or willful misconduct of Dyax in connection with this
Agreement; (b) the breach of this Agreement by Dyax, (c) any claims of patent,
trademark, copyright or other infringement related to Products, or (d) the
storage, handling, use, non-use, demonstration, consumption, ingestion,
digestion, manufacture, production and assembly of Products and their
transportation to ASD (except to the extent that such activities are conducted
on Dyax's behalf by an Affiliate of ASD), in each case except for those Losses
for which ASD has an obligation to indemnify Dyax pursuant to Section 12.2(a),
as to which Losses each party shall indemnify the other to the extent of its
respective liability for such Losses.



(c)           
Indemnification Procedure.  A party that intends to claim indemnification under
this Section 12.2 (the "Indemnitee") shall:  (i) promptly notify the
indemnifying party (the "Indemnitor") in writing of any Third Party Claim in
respect of which the Indemnitee or any of its Affiliates or any of their
respective directors, officers, employees, representatives, agents or their
respective successors, heirs or assigns intend to claim such indemnification
hereunder; (ii) provide the Indemnitor sole control of the defense and/or
settlement thereof with counsel reasonably satisfactory to the Indemnitee;
provided, however, that the Indemnitee reserves the right to retain its own
counsel to defend itself in, but not control the defense of, such suit, at its
own expense, unless (a) the interests of the Indemnitee and the Indemnitor in
the suit conflict in such a manner and to such extent as to require, consistent
with applicable standards of professional responsibility, the retention of
separate counsel for the Indemnitee, in which case, the Indemnitor shall pay for
one separate counsel chosen by the Indemnitee or (b) the Indemnitor shall not
have employed attorneys reasonably satisfactory to the Indemnitee to defend any
action within a reasonable time after notice of commencement of such action and
(iii) provide the Indemnitor, at the Indemnitor's request and expense, with
reasonable assistance and full information with respect thereto.  Neither the
Indemnitor nor the Indemnitee shall be responsible to or bound by any settlement
made by the other without its prior written consent, which shall not be
unreasonably withheld or delayed.  Without limiting the foregoing provisions of
this Section 12.2(c), the Indemnitor shall keep the Indemnitee reasonably
informed of the progress of any claim, suit or action under this Section 12.2
and the Indemnitee shall have the right to participate in any such claim, suit
or proceeding with counsel of its choosing at its own expense, but the
Indemnitor shall have the sole right to control the defense or settlement
thereof in accordance with the terms of this Section 12.2(c).



12.3         
Limitation of Liability.



(a)           
Neither party shall be liable to the other for special, exemplary,
consequential, incidental (including lost or anticipated revenues or profits),
indirect or punitive damages arising from the performance or nonperformance of
such party under this Agreement whether such claim is based on contract, tort
(including negligence) or otherwise, even if an authorized representative of
such party is advised of the possibility or likelihood of same.



(b)           
Notwithstanding the exclusions and limitations of liability set forth in Section
12.3(a) above, such exclusions and limitations shall not apply to: (i) either
party's indemnification obligations pursuant to Section 12.2; or (ii) either
party's breach of the party's confidentiality obligations pursuant to Article
10.



12.4         
ASD Insurance Obligations.  During the Term, ASD shall maintain the following
minimum levels of insurance:



(a)           
Employer's liability insurance with a limit of $[*****] for bodily injury by
accident per person, $[*****] for bodily injury by accident, all persons and
$[*****] bodily injury by disease policy limit;



(b)           
Commercial general liability insurance, including personal injury blanket
contractual liability and broad form property damage, with a $[*****] combined
single limit;



(c)           
Umbrella liability insurance in the amount of $[*****] per occurrence and
aggregate; and



(d)           
Property insurance covering the business property of ASD and others while at any
unnamed location in the amount of $[*****].



The insurance required by this Section 12.4 may be made up through a combination
of self-insured retention and traditional insurance.  Throughout the Term, ASD
shall (a) provide prompt written notice to Dyax in the event ASD becomes aware
or is notified that the insurance described in this Section 12.4 will be
materially adversely modified or cancelled in such a manner that ICS is no
longer in compliance with the requirements of Section 12.4, and (b) provide Dyax
with proof of such insurance on or before the date such insurance is renewed for
each year.
 
 
 

--------------------------------------------------------------------------------

 
 
12.5         
Dyax Insurance Obligation; Continuing Guaranty.  During the Term, Dyax will
maintain products liability and commercial general liability insurance having a
limit of not less than [*****] per occurrence, Combined Single Limit (Bodily
Injury and Property Damage), pursuant to one or more insurance policies with
reputable insurance carriers having a Best’s Rating of A VII or otherwise as
reasonably approved by ASD.  Dyax will designate ASD and its Affiliates as an
"additional insured" under such insurance policy and will obtain a broad form
vendor’s endorsement for products liability for ASD.  Within thirty (30) days
after the Effective Date, Dyax will provide to ASD a certificate of insurance
indicating that such obligations have been satisfied.  As a condition precedent
to the effectiveness of this Agreement, Dyax will execute the form of Continuing
Guaranty and Indemnification Agreement (the "Continuing Guaranty") with
AmerisourceBergen Corporation attached hereto as Exhibit F.



13.  
Term and Termination.



13.1         
Term. Unless earlier terminated in accordance with the terms hereof, the term of
this Agreement (the "Term") shall (i) commence as of the Effective Date and will
continue in effect for an initial period of  three (3) years (the "Initial
Term"), and (ii) automatically renew for subsequent periods of two (2) years
(each, a "Renewal Term"), unless either party provides written notice to the
other at least three (3) months prior to the end of the Initial Term or
then-current Renewal Term that it  does not wish to renew.  The parties will
work together in good faith to discuss and agree upon any appropriate fee
adjustments at least three months prior to expiration of the Initial Term.



13.2         
Termination.  In addition to any other provision of this Agreement providing for
termination hereof, this Agreement may be terminated as follows:



(a)           
Termination by Dyax For Convenience.  Dyax may terminate this Agreement for
convenience, without cause, upon six (6) months’ prior written notice of
termination to ASD.



(b)           
Termination For Cause.



(i)            
This Agreement may be terminated by either party on written termination notice
to the other party in the event of any material breach of this Agreement by the
other party (other than a breach by ASD Section 8.1, which is governed by clause
(ii) below), which breach is not cured within [*****] after delivery of written
notice by the non-breaching party specifying such breach and requiring
cure.  Notwithstanding the right to cure provided by the foregoing sentence, ASD
shall have the right to cure only two (2) material breaches of any particular
obligation hereunder, and this Agreement may be terminated by Dyax immediately
on written notice to ASD in the event of any additional material breach of such
obligation by ASD.



(ii)           
This Agreement may be terminated by Dyax immediately on written notice to ASD in
the event of any material breach by ASD of Section 8.1.

 
 
 

--------------------------------------------------------------------------------

 
 
(c)           
Insolvency.  This Agreement may be terminated by either party immediately upon
written notice to the other party in the event of any of the following events:



(i)            
the institution by the other party of insolvency, receivership or bankruptcy
proceedings or any other material proceedings for the settlement of the other
party's debts, or the institution against the other party of any such
proceedings that remain undismissed for [*****];



(ii)           
the other party's making an assignment for the benefit of its creditors; or



(iii)          
the other party's dissolution.



(d)           
Other Agreements.  In the event that any of (a) the Distribution Services
Agreement of even date herewith between Dyax and US BIOSERVICES CORPORATION, or
(b) the Distribution Services Agreement of even date herewith between Dyax and
Integrated Commercialization Solutions, Inc. is terminated for any reason, then
(i) this Agreement may be terminated by Dyax immediately upon written notice to
ASD; and (ii) if not terminated, ICS will notify Dyax of any applicable
adjustment to Fees based upon such termination.

 
                                (e)           Supervening Illegality.


(i)            
This Agreement shall terminate if both:  (A) as a result of the enactment of any
new applicable federal or state law or regulation, or any change in any existing
applicable federal or state law or regulation or any new interpretation of any
applicable federal or state law or regulation by any legislative body, court or
regulatory agency, the performance by a party of any material obligation under
the Agreement would be rendered illegal or any material provision of the
Agreement would be rendered invalid or unenforceable, and (B) the parties are
unable to negotiate a mutually acceptable amendment to the Agreement pursuant to
Section 13.2(e)(iii) below.  If any immaterial provision of this Agreement is
held to be illegal, invalid or unenforceable for any reason, the Agreement shall
be deemed amended to delete such provision, such amendment to apply only with
respect to the operation of the Agreement in the particular jurisdiction in
which such provision is held to be illegal, invalid or unenforceable, and the
remainder of the Agreement shall remain in full force and effect and enforceable
in accordance with its terms.



(ii)           
The parties agree that the party affected by the new law or regulation or the
change in law or regulation or the interpretation of a law or regulation shall
use reasonable efforts to give the other party at least [*****] prior written
notice of the effective date of such new law, change, or interpretation.



 
(iii)
The parties agree that, notwithstanding the foregoing provisions of this
Section, either party may, within ten (10) business days of giving or receiving
notice of the new law, change or interpretation, notify the other party of its
wish to renegotiate the applicable terms of the Agreement ("Renegotiation
Notice"), in which event the parties shall negotiate in good faith, for a period
of sixty (60) days from delivery of the Renegotiation Notice, an amendment to
the Agreement that addresses the portion of the Agreement rendered illegal,
invalid or unenforceable by the new law, change or interpretation while
preserving to the greatest extent possible the original intent of the
Agreement.  If the parties successfully conclude such negotiations prior to the
effective date of the new law, change or interpretation, the Agreement shall not
terminate and shall be amended to reflect the negotiated terms.  If the parties
are unable to successfully conclude such negotiations prior to the effective
date of the new law, change or interpretation and such effective date is within
the sixty (60) day negotiation period, the Agreement shall be deemed amended to
delete such portion rendered illegal, invalid, or unenforceable, such amendment
to apply only with respect to the operation of the Agreement in the particular
jurisdiction in which such portion is held to be illegal, invalid or
unenforceable, and the remainder shall remain in full force and effect and
enforceable in accordance with its terms.  In the event the parties are unable
to successfully conclude such negotiations within the sixty (60) day negotiation
period, the Agreement shall terminate at the end of the sixty (60) day
negotiation period.

 
 
 

--------------------------------------------------------------------------------

 
 
13.3         Effect of Termination. Upon the expiration or earlier termination
of this Agreement:


(a)           
all Confidential Information received hereunder shall be returned to the
disclosing party, or destroyed, at the disclosing party's election (provided
that the receiving party may retain one copy to the extent necessary to comply
with any contractual or other legal obligations applicable thereto);



(b)           
all rights granted to ASD with respect to the Product shall terminate and ASD
shall cease in a timely and orderly manner all activities with respect to the
selling and distribution of Product; and



(c)           
unless terminated by ASD pursuant to Section 13.2(b) above (Material Breach),
for a period of [*****] following such expiration or early termination, ASD and
its Affiliates shall provide commercially reasonable assistance in connection
with Dyax's transition of Product distribution to Dyax, its Affiliates or any
third party selected by Dyax.  Dyax shall reimburse ASD for its reasonable,
documented out-of-pocket costs and expenses incurred with in connection with
providing such transition services; provided that, in the event of a termination
due to ASD's breach, neither the existence of this provision nor the fact of
Dyax's agreement to pay for such transition services shall in any way effect or
limit Dyax's rights or remedies with respect to such breach.



Termination of this Agreement shall not relieve either party of obligations
incurred prior to termination.  The provisions of Sections 9.3, 9.4, 9.5, 13.3,
15.10 and 15.11 and Articles 10, 12 and 14, together with and any other
provisions which by their express terms extend beyond the expiration or
termination of this Agreement, shall survive any termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 
13.4  
Termination of Exclusivity.  In the event that (i) Dyax has the right to
terminate this Agreement for any reason (except pursuant to Section 13.2(a)
(Termination for Convenience), Dyax, on immediate written notice to ASD, may
terminate Section 2.3(a), which shall have no further force or effect from and
after the delivery of such notice by Dyax.



14.  
Dispute Resolution.



14.1         
Resolution by Executives.  Any dispute, controversy or claim initiated by either
party arising out of, or resulting from the breach or alleged breach by either
party of its obligations under this Agreement (other than bona fide third party
actions or proceedings filed or instituted in an action or proceeding by a third
party against a party to this Agreement), whether before or after termination of
this Agreement, shall be in the first instance referred to the respective chief
executive officers of the parties unless such dispute or claim must be filed to
preserve a legal interest or injunctive relief is required.

 
14.2         
Arbitration.  If chief executive officers (or their representatives, it being
agreed that the chief executive officer of either party may designate a
representative, provided such representative is empowered with decision making
in the dispute)  of the parties fail to resolve any dispute as provided in
Section 14.1 within [*****], then such dispute shall be finally resolved by
binding arbitration as follows:

 
(a)           
Any dispute that might arise between the parties relating to or arising from
this Agreement shall be settled by binding arbitration in accordance with the
then-prevailing Commercial Arbitration Rules of the American Arbitration
Association ("AAA"), except where those rules conflict with this provision, in
which case this provision controls. Arbitration shall be conducted before a
single arbitrator selected from the AAA’s National Roster of Arbitrators, each
of whom shall be a lawyer with at least 15 years experience with a law firm or
corporate law department of over 25 lawyers or who was a judge of a court of
general jurisdiction.  Each party shall have the right to meet and interview the
potential arbitrator for no more than one hour each prior to the selection of an
arbitrator.  The arbitration shall be held, and Dyax and ASD irrevocably consent
to arbitrate, in New York, NY, unless they mutually agree upon an alternative
location. The arbitration shall be conducted in English. In rendering the award
the arbitrator must apply the substantive law of the State of Delaware (except
where that law conflicts with this clause); however, the interpretation and
enforcement of this arbitration provision shall be governed by the Federal
Arbitration Act.  The arbitrator shall render a written opinion setting forth
findings of fact and conclusions of law with the reasons therefor stated.  Under
no circumstances shall the arbitrator award damages in excess of or inconsistent
with any limitations of liability contained in this Agreement.  Any court with
jurisdiction shall enforce this clause and enter judgment on any award.  ASD and
Dyax will agree upon, within [*****] after the arbitrator is selected or, if
they fail to agree, the AAA will design, procedures that they will follow to
assure that the arbitration will be concluded and the award rendered within no
more than eight months from selection of the arbitrator.

 
(b)           
The arbitration proceedings shall be confidential, and neither party shall
publicize the nature of any dispute or the outcome of any mediation or
arbitration proceedings except to the extent required by law, provided in such
case the party required to make any disclosure informs the other party of such
requirement to allow the other party to seek a protective order.  The mediator
or arbitrator, as the case may be, shall issue appropriate protective orders to
safeguard each party’s confidential information.

 
 
 

--------------------------------------------------------------------------------

 
 
(c)           
Each party has the right before or during the mediation or arbitration to seek
and obtain from the appropriate court provisional remedies such as attachment,
an injunction, replevin, etc., to avoid irreparable harm, maintain the status
quo or preserve the subject matter of the arbitration.

 
15.  
Miscellaneous.



15.1         
Relationship of Parties.  ASD's relationship with Dyax hereunder shall be that
of independent contractor, and neither party shall be considered the agent of,
partner of, employee or other member of the workforce of, or participant in a
joint venture with, the other party.  Neither party shall have authority to bind
the other party unless otherwise agreed to in writing by such parties.



15.2         
Notices.  All notices, requests, demands and other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be deemed to have been duly given upon the date of receipt if delivered by hand,
recognized international overnight courier, confirmed facsimile transmission, or
registered or certified mail, return receipt requested, postage prepaid to the
following addresses or facsimile numbers:

 

If to Dyax: Dyax Corp.   300 Technology Square   Cambridge, MA  02139   [*****]
    If to ASD: AmerisourceBergen Specialty Group   3101 Gaylord Parkway  
Frisco, TX 75034   [*****]

 
Either party may change its designated address, contact person and facsimile
number by notice to the other party in the manner provided in this Section.


15.3         
Assignment.  Neither party may assign its rights or delegate its obligations
under this Agreement without the prior written consent of the other party,
except that either party may assign this Agreement to any of its Affiliates or
to a successor in connection with the merger, consolidation, or sale of all or
substantially all of its assets or that portion of its business pertaining to
the subject matter of this Agreement, with prompt written notice to the other
party of any such assignment; provided that: (i) if such assignee is an
Affiliate, the assignor shall responsible for and liable with respect to all
assigned obligations and (ii) if such assignee is not an Affiliate, (A) the
assignee assumes the assignor’s obligations under the Continuing Guaranty and
Indemnification Agreement, and (B) the assignee has net assets as of the end of
its most recently completed fiscal year equal to or in excess of the net assets
of the assignor as of the end of its most recently completed fiscal year, in
each case as set forth in the audited balance sheet of the assignor and
assignee, and (iii) in the case of an assignment by Dyax, the assignee is not a
Competitor to ASD.  For the purposes of this Section 15.3, a "Competitor" means
any organization, entity or person that competes with ASD including but not
limited to the following companies and their affiliated entities:
[*****].  Notwithstanding the foregoing, ASD acknowledges and agrees that Dyax
may perform its obligations and exercise its rights hereunder through a third
party logistics provider.

 
 
 

--------------------------------------------------------------------------------

 
 
15.4         
Force Majeure. Each party's obligation under this Agreement will be excused to
the extent any delay or nonperformance is caused by strikes or other labor
disturbance, acts of God, war, or other conditions beyond the reasonable control
of that party, but only during the duration of such condition.

 
15.5         
Amendment and Waiver.  This Agreement may be amended, supplemented, or otherwise
modified only by means of a written instrument signed by both parties.  Any
waiver of any rights or failure to act in a specific instance shall relate only
to such instance and shall not be construed as an agreement to waive any rights
or fail to act in any other instance, whether or not similar.  To be valid, any
waiver must be in writing.



15.6         
Severability.  In the event any provision of this Agreement should be held
invalid, illegal or unenforceable, the remaining provisions shall not be
affected or impaired and the parties shall use all reasonable efforts to replace
the applicable provision with a valid, legal and enforceable provision which
insofar as practical implements the original intent of such invalid, illegal or
unenforceable provision, provided, however, that if the parties fail to reach
such agreement within sixty (60) days, a party whose rights or obligations are
materially adversely affected as a result of a provision being held invalid,
illegal or unenforceable may terminate this Agreement.



15.7         
Headings.  All headings used in this Agreement are inserted for convenience only
and are not intended to affect the meaning or interpretation of this Agreement
or any Article or Section hereof.



15.8         
Successors and Assigns.  This Agreement shall be binding on and shall benefit
any and all successors, trustees, permitted assigns and other successors in
interest of the parties.



15.9         
Applicable Law; Disclaimer of Puerto Rico Law 75.



(a)           
This Agreement shall be construed and enforced in accordance with the laws of
the State of Delaware (excluding the choice of law provisions thereof).



(b)           
The parties expressly disclaim, to the fullest extent allowed by Applicable Law,
any application of the Puerto Rico Dealers Act, Law No. 75 of June 1964 (the
"Dealers Act") as amended, and the parties acknowledge that the Dealers Act
shall not apply in the interpretation or enforcement of any of the rights and
obligations of the parties hereto.



15.10       
Contract Interpretation.  The parties have jointly negotiated this Agreement
and, thus, neither this Agreement nor any provision will be interpreted for or
against any party on the basis that it or its attorney drafted the Agreement or
the provision at issue.   When this Agreement requires approval of one or more
parties, such approval may not be unreasonably withheld or delayed.  Words,
regardless of the number and gender specifically used, will be construed to
include any other number, singular or plural, and any gender, masculine,
feminine, or neuter, as the context requires.  "And" includes "or."  "Or" is
disjunctive but not necessarily exclusive.  "Including" means "including but not
limited to." Unless other specifically stated, the term "days" means calendar
days.

 
 
 

--------------------------------------------------------------------------------

 
 
15.11       
Entire Agreement; No Reliance.  Each of the parties agrees and acknowledges that
this Agreement, including the Continuing Guaranty and the attachments referred
to herein, (i) constitutes the entire agreement and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, between the parties with respect to the subject matter
of this Agreement, and (ii) is not intended to confer any rights or remedies, or
impose any obligations, on any person other than the parties hereto.  Each of
the parties expressly agrees and acknowledges that, other than those statements
expressly set forth in this Agreement, it is not relying on any statement,
whether oral or written, of any person or entity with respect to its entry into
this Agreement or to the consummation of the transactions contemplated by this
Agreement.



15.12       
Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.  Facsimile execution and delivery of this Agreement are
legal, valid and binding execution and delivery for all purposes.





[signature page to follow]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized respective officers as of the Effective Date.

 

 
ASD Specialty Healthcare, Inc.
 
Dyax Corp.
           
By:
 /s/ Chris B. Myers                                                      
 
By:
 /s/ Ivana Magovcevic-Liesbisch 
         
Name:
Chris B. Myers
 
Name:
Ivana Magovcevic-Liesbisch
         
Title:
COO
 
Title:
Executive Vice President Corporate
Development and General Counsel

 
 
 
 
 
AmerisourceBergen Specialty Group, Inc., a Delaware corporation, agrees that is
shall be financially responsible for any unsatisfied liabilities of ASD
Specialty Healthcare, Inc. under this Agreement, provided that any defense or
privilege that may be asserted by ASD Specialty Healthcare, Inc. may also be
asserted by AmerisourceBergen Specialty Group, Inc.



   
AmerisourceBergen Specialty Group, Inc.
               
By:
 /s/ Mike Mullen 
           
Name:
Mike Mullen
           
Title:
President

 
 
 

--------------------------------------------------------------------------------

 
 
LIST OF EXHIBITS


EXHIBIT A – Product Description
EXHIBIT B – Service Level Commitments
EXHIBIT C – Chargeback Policies
EXHIBIT D – Consignment
EXHIBIT E – Product Returns Policy
EXHIBIT F – Continuing Guaranty
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
Product Description


Product Trade Name:                              Kalbitor®
Generic Name:                                          ecallantide
NDC Number:                                           47783-101-01


Kalbitor is a recombinant protein with high affinity and high specificity for
human plasma kallikrein and is used in the treatment of Hereditary Angioedema
(HAE).


Kalbitor is temperature sensitive and must be stored and shipped at 2-8°C
(36-42°F).


Kalbitor is packaged in a single carton containing three 1 mL vials and is
administered through three subcutaneous injections.
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
Service Level Commitments




[*****]
 
 
 
 
 

--------------------------------------------------------------------------------

 




EXHIBIT C
Chargeback Policies




[*****]
 
 
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D
Consignment




[*****]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT E
Product Returns Policy




[*****]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT F
Continuing Guaranty


 
CONTINUING GUARANTY AND INDEMNIFICATION AGREEMENT
 
The undersigned does hereby guarantee to AmerisourceBergen Corporation and each
of its subsidiary companies and their successors that any drugs ("Products") now
or hereafter delivered by or on behalf of the undersigned ("Guarantor") to
AmerisourceBergen Corporation or any of its subsidiaries (including Products
delivered to AmerisourceBergen Corporation or any of its subsidiaries by or on
behalf of Guarantor though its subsidiaries, divisions, affiliated companies and
representatives) will not in any material respect be adulterated, misbranded or
otherwise prohibited within the meaning of the Federal Food, Drug and Cosmetic
Act, 21 U.S.C. §§ 301 et. seq., as amended and in effect at the time of delivery
(the "Act") or within the meaning of any applicable state or local law in which
the definition of adulteration or misbranding are substantially the same as
those contained in the Act; and such Products will be merchandise that may be
introduced and delivered into interstate commerce under the provisions of
Section 301 of the Act or Section 351 of the Public Health Service Act.
 
Guarantor hereby agrees to defend, indemnify and hold AmerisourceBergen
Corporation and each of its subsidiaries (“ABC Indemnitees”) harmless against
any liability, damage, loss, penalty, fine or expense (including reasonable
attorneys fees and expenses of litigation) (collectively, "Losses") incurred by
or imposed upon the ABC Indemnitees or any of them in connection with any
claims, suits, demands, investigations, enforcement actions, or judgments, in
each case initiated by a third party (including any governmental or regulatory
agency)  arising as a result of (a) any   actual or asserted violation of
Applicable Laws or by virtue of which Products made, sold, supplied, or
delivered by or on behalf of Guarantors may be alleged or determined to be
adulterated, misbranded or otherwise not in full compliance with or in
contravention of Applicable Laws, (b) possession, distribution, sale and/or use
of, or seizure of, any Products, including claims of bodily injury, death or
property damage, (c) any actual or asserted claim that Products infringe any
proprietary or intellectual property rights of any person, including
infringement of any trademarks or service names, trade names, trade secrets,
inventions, patents or violation of any copyright laws or any other applicable
federal, state or local laws, and (d) any actual or asserted claim of negligence
or willful misconduct by Guarantor or breach by Guarantor of any contract with
an ABC Indemnitee, except to the extent  in each case ((a)-(d)) for those Losses
that  result from any violation of Applicable Laws by an ABC Indemnitee or any
negligence or willful misconduct by an ABC Indemnitee in connection with any
contract between Guarantor and any ABC Indemnitee or breach by an ABC Indemnitee
of any such contract.
 
Guarantors further agree to maintain primary and noncontributing Products
Liability Insurance of not less than U.S. $5,000,000.00 per occurrence, Combined
Single Limit (Bodily Injury and Property Damage) including AmerisourceBergen
Corporation and its subsidiary companies as Additional Insureds, including a
Broad Form Vendors Endorsement, with provision for at least 30 days' prior
written notice to the Additional Insureds in the event of cancellation or
material reduction of coverage, and upon request promptly submit satisfactory
evidence of such insurance.  All insurance coverage must be with a carrier and
in a form reasonably acceptable to AmerisourceBergen Corporation, at its sole
reasonable discretion, including any deductible or self-insured risk retained by
Guarantors, such acceptance not to be unreasonably withheld.  In combination
with significant excess liability insurance, any retained risk must be
commercially reasonable, actuarially sound and acceptable to AmerisourceBergen
Corporation, at its sole discretion.  Each Guarantor warrants that its assets
are sufficient to cover any self-insurance liability it assumes under this
Agreement.  Provisions in this Continuing Guaranty and Indemnification Agreement
are in addition to, and not in lieu of, any terms set forth in any purchase
orders accepted by Guarantors or any separate agreement entered into between
AmerisourceBergen Corporation or any of its subsidiaries and Guarantors.  In the
event of any conflict between the language of such other documents and the
language set forth herein, the language herein shall be controlling.
 
DYAX CORP.
 
/s/Ivana Magovcevic-Liebisch
11/19/09
 
Guarantor's Company Name
 
Signature of Authorized Officer
Date
               
Ivana Magovcevic-Liebisch, EVP Corporate Development
     
Name and Title
                 
300 Technology Square, Cambridge, MA 02139
     
Address of Company
             
Revised
 
(617) 225-2500
   
6/2/05
 
Phone
   


 